Citation Nr: 1429094	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  06-35 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for dermatophytosis.

2.  Entitlement to service connection for a neurological disorder manifested by pain, numbness, and tingling of the hands and fingers, including as secondary to dermatophytosis.

3.  Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to an evaluation in excess of 30 percent for dermatophytosis.  Jurisdiction was later transferred to the RO in Buffalo, New York.  The appeal also stems from an April 2007 rating decision issued by the Buffalo RO, which denied service connection for a neurological disorder claimed as secondary to dermatophytosis, and service connection for a cervical spine disorder.

In a decision issued in October 2010, the Board remanded the issues of service connection for a neurological disorder manifested by pain, numbness, and tingling of the hands and fingers, along with a claim of service connection for a cervical spine disorder.  

In that same decision, the Board denied the Veteran's increased rating claim for dermatophytosis.  He appealed that decision to the Court.  In June 2011, the Court vacated the portion of the October 2010 Board decision addressing the skin claim and remanded this matter for readjudication consistent with instructions outlined in a May 2011 Joint Motion by the parties (Joint Motion).  That issue was then remanded by the Board in February 2012.

The Board has reviewed all evidence of record, including that found on Virtual VA and VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's dermatophytosis has not been shown to affect more than 40 percent of the body or of the exposed areas of his body and has not been shown to require constant or near constant systemic therapy such as the use of corticosteroids or other immunosuppressive drugs; the dermatophytosis was not shown to have resulted predominately in either scarring or disfigurement of the head, face, or neck. 

2.  The rating criteria are adequate to evaluate the Veteran's dermatophytosis, and the complaints regarding his inability to work as a sewing machine technician have not been shown to be attributable to such dermatophytosis.

3.  A diagnosis of a neurological disorder manifested by pain, numbness, and tingling of the hands and fingers has not been shown to be related to the Veteran's service connected dermatophytosis. 

4.  The current cervical spine disability is not shown by the competent and credible evidence to be the result of the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Codes 7806, 7813 (2013).

2.  The criteria for establishing service connection for a neurological disorder manifested by pain, numbness, and tingling of the hands and fingers, including as secondary to dermatophytosis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

3.  The criteria for establishing service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With respect to the claim for increased rating for dermatophytosis, an April 2006 letter informed the Veteran that the evidence must demonstrate a greater level of disability than previously assessed to establish increased evaluations, and that the VA would attempt to obtain relevant records to assist him in supporting his claims.  The letter further requested the Veteran furnish the VA with any relevant treatment dates.

In September 2006 and January 2007 letters issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claims of service connection for a cervical spine disorder and service connection for a neurological disorder, claimed as secondary to dermatophytosis.  The letters satisfied all elements required by 38 C.F.R. § 3.159(b).  Thus, VA's duty to notify in this case has been satisfied.  

VA also has a duty to assist the Veteran in the development of a claim.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and statements from the Veteran.  Further, the Veteran was afforded a VA examination in May 2006 and December 2013 regarding his claims on appeal.  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has indicated on several occasions to VA examiners that he has sought and received medical treatment outside of VA for his disabilities on appeal.  For instance, in September 2006, the Veteran stated that he would be having surgery on his neck by a private surgeon and would forward the records to the VAMC.  See VA Treatment Record, Claim File, Volume 1.  Additionally, in May 2007, he reported having an MRI at a private facility.  Id.  No private treatment records have been associated with the claims file.  As noted above, VA has requested that the Veteran provide treatment records relevant to his claims or authorize VA to obtain them on his behalf.  The Board notes that, while the VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

For these reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.  

The October 2010 Board remand was issued to obtain outstanding VA treatment records; ascertain whether additional VA treatment records exist for the period dated between January 1970 and December 1989; and, to afford the Veteran VA examinations for his cervical spine disorder and neurological disorder of his hands and feet.  

In responses dated December 2010, the Syracuse VA Medical Center (VMAC) and the Wilkes-Barre, PA RO indicated that there were no additional VA treatment records available for the period of January 1970 through December 1989.  All otherwise outstanding VA treatment records have been associated with the claims file.  As earlier noted, the Veteran was afforded a VA examination in December 2013 for his claims on appeal.  These efforts show that the Appeals Management Center substantially complied with directives in the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The May 2011 Joint Motion found that the October 2010 Board decision failed to adequately assist the Veteran with his increased rating claim for dermatophytosis. Specifically, the Veteran contends that the severity of his skin condition fluctuates and is worse during cold months.  The May 2006 examiner noted that the Veteran's skin condition was inactive at the time.  The parties agreed that the Veteran was not offered an examination during cold weather.  The Court has held that when a disease fluctuates between active and inactive stages, VA's duty to assist requires that a medical examination take place during an active stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Consequently, a new examination during a period of cold weather was requested in a February 2012 Board remand and the examination was held in December 2013. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such error is harmless and does not prohibit consideration of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A. Diagnostic Criteria - Dermatophytosis

The Board first notes that the diagnostic criteria pertaining to scars was revised on October 23, 2008.  However, such changes only apply for claims filed on or after that date and do not impact the present claim.  The Veteran has not specifically requested consideration under the new criteria.  Thus, all diagnostic codes discussed herein are as in effect prior to October 23, 2008.

Dermatophytosis is addressed at 38 C.F.R. § 4.118, Diagnostic Code 7813.  This code section instructs that this disability will be rated as disfigurement of the head, face, or neck; scars; or dermatitis, whichever is the predominant disability.   The Veteran's dermatophytosis was rated as dermatitis pursuant to Diagnostic Code 7806, this being the predominant disability in his case.     

Pursuant to Diagnostic Code 7806, dermatitis is 10 percent disabling when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.   

A 30 percent rating applies when the skin disorder affects either 20 to 40 percent of the Veteran's entire body or of the exposed areas of his or her body or when corticosteroids or other immunosuppressive drugs are required for a total duration of six months or more, but not constantly, during the past 12 month periods.  

This disorder is considered to be 60 percent disabling when more than 40 percent of the entire body, or of the exposed areas of the body, are affected, or when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12 month period.  The 60 percent evaluation is the highest schedular rating that is available for dermatitis.  

B. Analysis

The Veteran was afforded a VA examination in May 2006.  He reported that the skin between his fingers became thickened and peeled.  He continued to have a rash on his feet that spread to his groin, ears, and anal area.  The Veteran reported that he used three topical creams to treat his dermatophytosis and that this kept it under control for the most part.  He denied receiving any light therapy or electron beam therapy and did not take any immunosuppressive drugs by mouth.  He reported that his main symptoms were itching and peeling of the skin and that his hands were very sensitive, especially during flare-ups that tended to occur in the winter months.  He denied having any fevers related to the rash in the past several years and had not experienced any weight loss.  He further reported that when he used to work, his skin symptoms made it difficult for him to perform his job.  However, he had been retired for the last 5 years.  

Upon examination, the examiner noted that the Veteran's hands were smooth and without rash.  The skin was unbroken and without any thickened or peeling areas.  His nails appeared normal.  Both of the great toenails were missing, with only minimal toenail tissue present on the left first toe.  The Veteran reported that the toenails were removed several years ago because of fungal infections.  He had no peeling or flaking of the feet.  He had hardened, thickened, and what appeared to be lichenified tissue on and between most of his toes.  The skin on his lower legs was without hair growth and had a sand-paper texture of the skin, especially on the lower lateral aspect of both legs.  However, there was no rash on the legs.  The Veteran's right external ear showed dry skin with very slight external flaking without any erythema or cracking of the skin or exudates.  It did not appear to be a fungal rash.  The anal area had mild erythema with no evidence of any fungal infection.

The examiner noted that the exposed percentage of the Veteran's body that was affected, including his ear, was less than 1 percent since the Veteran was not having a flare on his hands.  The total amount of his body affected, including the skin on his lower legs that had a sandpapery texture, was approximately 5 percent.  The examiner diagnosed dermatophytosis of the hands and feet and noted that the Veteran's rash on his hands was quiescent at the time of examination.

As noted above, the issue was remanded so that the Veteran could be afforded an examination during the reported period of flare-ups (in the winter).  On VA examination in December 2013, he reported that he had experienced heat and cold sensitivity of his hands ever since he lost the skin over his fingers while in service.  He stated that he used whatever cream or lotion was sent to him for his hands and feet.  

Examination revealed erythematous scales between his toes on both feet with fungal involvement of toenails on the right foot second to fourth nail beds with discoloration.  All toes were extensively flaky.  His fingernails were all clear bilaterally.  There were small patches of lichenized skin at the base of both thumbs.  The Veteran pointed out areas of redness on the dorsum of his hands but the examiner noted that it was not indicative of fungal/tinea.  The Veteran denied any treatments or procedures other than systemic or topical medications in the prior 12 months.  

The examiner indicated that the exposed percentage of the Veteran's body that was affected was less than 5 percent.  The total amount of body area that was affected was also less than 5 percent.   

VA treatment records dated throughout the relevant appellate period do not show that the Veteran specifically sought any treatment for dermatophytosis.  In fact, outpatient and inpatient VA treatment records show that his skin has been assessed as "normal" or "clear" following examination for various disabilities.  See e.g., VA Treatment Record dated April 9, 2008, Claim File, Volume 2). 

In sum, the evidence does not show that the Veteran meets the criteria for a schedular rating in excess of 30 percent for dermatophytosis.  There is no showing in VA treatment records or otherwise, that more than 40 percent of the Veteran's body, or the exposed areas of his body, are affected by dermatophytosis.  Neither do the treatment records indicate the use of any systemic therapy to treat his condition.  The Board notes that in a June 2012 correspondence, the RO encouraged the Veteran to take pictures or document his skin condition during periods of flare-ups.  However, he submitted no such evidence in support of his claim.  

Moreover, the Veteran's currently assigned 30 percent rating takes into account that his skin condition is at times more severe that what was found on examinations, insofar as the findings on the May 2006 VA examination were supportive of only a 10 percent evaluation, while the findings on the December 2013 VA examination were supportive of a noncompensable evaluation.   

Insofar as there is no evidence of scarring or of disfigurement of the head, face, or neck, application of these alternative rating criteria would not yield a higher rating in this case.

C. Extraschedular & TDIU Considerations

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116. When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The Veteran reported on VA examination in May 2006, that at times when doing tasks around the house such as washing dishes, the sensitivity of his hands will send a shock up his arm.  He also stated that while working as a sewing machine technician, it was difficult to perform his job in terms of putting on rubber gaskets and cleaning the machines.  In the May 2011 Joint Motion, it was determined that Board did not properly consider the Veteran's statement that his disability affected his employment.  Following directives from the February 2012 Board remand, the RO requested that the Veteran submit a statement outlining the functional restrictions associated with his skin disability and the resulting impairment of function as to employment and everyday activities.  The Veteran did not submit a response to the June 2012 RO correspondence.  

Based on the available record, the Board continues to find that the schedular evaluations are adequate.  It is the determination of the Board that the symptoms reported by the Veteran as affecting his employment and functional abilities have not been shown to be associated with his service-connected dermatophytosis.  Rather, the symptoms at issue appear more neurologic in nature.  In any event, no medical evidence during the appeal period indicates any findings regarding the skin of his fingertips such as to cause the types of problems he is describing with respect to his employment.  The Board does not challenge his statements as to his difficulties at work, but finds that he is not competent to find that the dermatophytosis is the cause of such problems, when no medical evidence so shows this to be the case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In fact, a VA examiner in December 2013 found that the dermatophytosis would not be associated with nerve damage and thus would not involve any neurologic symptomatology.

The Veteran reported having a rash and itching and peeling skin, for which he used a topical cream to control.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Code 7806) adequately provides for ratings based on these symptoms or impairments.  As the rating schedule is adequate to rate the Veteran's service-connected dermatophytosis, referral for extraschedular consideration is not warranted.  Thun, supra.  

The Board has also considered whether the issue of entitlement to total disability individual unemployment (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not reported, and the evidence does not otherwise reflect, that he has been prevented from securing and following gainful employment due to the dermatophytosis.  As there is no evidence of  unemployability, the Board finds that no further consideration of a TDIU is warranted at this time.

III. Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In a service connection claim, the threshold question is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, there must be evidence of the condition at some time within the period of the claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); see McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied by evidence of a disability at any time since the claim was filed).

Furthermore, that an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Cervical Spine Disorder  

VA treatment records reflect the Veteran's repeated complaints of neck pain and a diagnosis of cervicalgia.  See e.g. VA treatment record dated October 7, 2005, Claim File, Volume 1.  The records additionally note that he has had multiple neck surgeries related to cervical disk disease.  See e.g., VA Treatment Record dated April 2006, Claim File, Volume 1; see also Virtual VA CAPRI Records, No. 11, pg. 147. 

The Veteran has provided somewhat varying accounts of in-service injury.  In his November 2006 claim, he relayed that he was aboard a train while on R&R in Japan when the conductor slammed the door, causing him to fall and injure himself.  In a February 2007 statement, the Veteran stated that he was attempting to board the train, when the doors closed quickly, causing him to pull his head back and fall backward down two concrete steps.  He further stated that he did not seek treatment but immediately notice a restriction of movement in his neck.  He stated that he reported the incident upon return to Fort Leonard Wood.  On VA examination in December 2013, the Veteran reported that as he attempted to board the train, his neck was caught in between the train doors.  Upon release, he fell down a short flight of stairs resulting in injury he described as "smashed vertebras." 

The Veteran's service treatment records show no complaints or treatment referable to a cervical spine injury.  There is a July 1959 entry for complaint of mild pain in the thoracic spine, which was assessed as postural strain of the back.  There was no associated injury reported with the complaint.  Additionally, on his December 1960 separation examination, the Veteran reported no issues related to his cervical spine.  

The December 2013 VA examiner opined that the Veteran's current cervical spine disorder was less likely as not related to service.  In addition to noting the absence of complaints while in service and the normal separation exam, the examiner reasoned that if indeed the Veteran's vertebras were "smashed," he would not have been able to complete his tour of duty.  Additionally, the first indication of a neck disability was in 1994 when the Veteran had his first neck fusion surgery.  The examiner elaborated that it was not unusual to have a surgery of this type considering the Veteran's age of 56 at the time of surgery.  

Based on the foregoing, the Board finds that the evidence does not support a finding of entitlement to service connection for a cervical spine disorder.  

The Board acknowledges that the Veteran has a current disability, cervicalgia.  However, even if the Board were to concede an in-service injury, the weight of the evidence does not indicate chronicity, and thus a nexus between the current disability and the in-service injury has not been established.  As earlier noted, service treatment records are negative for complaints, diagnoses, or treatment for a cervical spine disorder.  Furthermore, there are no treatment records proximate to service that shows any complaints of or treatment for a cervical spine disorder.  Indeed, the Veteran's first spinal fusion surgery occurred over 30 years after his separation from service.  

Although the Veteran is competent to describe the injury in service and his current symptoms, which he can observe, he has not shown that he has the medical expertise to provide a diagnosis of a cervical spine disability or to link his current diagnosis to any event in service.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the most probative evidence as to nexus consists of the VA examiner's opinion.  

Furthermore, as the evidence does not demonstrate degenerative joint disease, a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection cannot be founded solely on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the foregoing reasons, the weight of the evidence is against the claim, thus reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); see also Gilbert, 1 Vet. App.at, 53- 56.

Neurological Disorder of the Extremities 

The Veteran contends that his neurological disorder, manifested by pain, numbness, and tingling of the hands and fingers, is caused his service-connected dermatophytosis.  The Board finds that the evidence does not support entitlement to service connection for a neurological condition of the hands and feet on a secondary basis.  

On VA examination in July 1997, the Veteran reported tenderness of his hands on exposure to cold, periodic numbness in his fingertips, and stiffening of the hands, especially on exposure to the cold.  

The Veteran reported on VA examination in May 2006, that while in service, he had a very bad infection of the hands and feet and lost all of the skin on his hands and feet, which required wearing gloves for 9 months.  He also reported that he froze his hands and feet while in service after having the skin infection.  He stated that since 1958, he has had pain in the skin of his hands, and feet and that his hands in particular are very sensitive to hot and cold.  

Upon VA examination in December 2013, the examiner noted that Veteran's hand were warm, dry, and absent of hypopigmentation or characteristic rubor of past cold injury.  There was normal circulation with brisk capillary refill.  

The examiner noted that there has been no diagnosis of any nerve damage of the hands and opined that dermatophytosis cannot aggravate sensitivity since there is no nexus between it and a nerve condition.  The examiner further noted that medical literature does not provide any evidence of hypersensitivity or nerve damage that occurs after having a fungal infection.  Further, there was no evidence of skin peeling as the service treatment records only referenced a fungal infection of the right middle fingernail.  The examiner reasoned that even if there was peeling of the skin, the nature of the Veteran's fungal infections are superficial, and not systemic and there is no medical literature indicating even a possibility of nerve damage from this type of dermatophytosis. 

With regards to the alleged cold injury, the examiner stated that such an injury was never documented in the service treatment records.  The examiner stated that while the 1997 VA examiner indicated that there could be a possible cold injury present upon noting hypopigmentation, there have been no other notations of hypopigmentation, Raynauds syndrome, circulatory changes, or any other indication of a cold injury in VA treatment records.  

The Board finds that entitlement to service connection for a neurological disorder is not warranted.

As the December 2013 examiner noted, there has been no diagnosis of a neurological condition relating to the Veteran's hands and feet.  The Board notes that a December 2000 EMG was suggestive of C8 (cervical spine) radiculopathy.  See Virtual VA CAPRI, No. 11, p. 262.  However, EMG and nerve conduction studies conducted in October and November 2004 were normal and showed no evidence of cervical radiculopathy or nerve entrapment.  See id., p. 103.  Results from a May 2007 nerve conduction test of the right arm was also normal, and a June 2007 MRI of the cervical spine showed no peripheral neuropathy.  See VA Treatment Records dated May 2007 & June 2007, Claim File, Volume 2.  An August 2007 treatment record shows an assessment of mild ulnar and median neuropathy following complaints of right elbow pain and intermittent tingling in the right hand.  Id.  There is no evidence in the record that is indicative of nerve damage in the Veteran's hands and feet or that is associated with service-connected dermatophytosis.   

The Board again acknowledges that the Veteran is competent to report the observable manifestations of his claimed disability.  See Layno, 6 Vet. App. at 469-70.  However, he is not competent to opine on the diagnosis or etiology of his disability.  Specifically, in Jandreau, supra, the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, a diagnosis of a neurological disorder of the extremities goes beyond the power of mere lay observation.  Moreover, there is no contemporaneous or subsequent diagnosis of record.  Thus, in this case, the lay evidence cannot establish a diagnosis.

As previously noted, service connection may only be granted where there is competent evidence of a present disability at some point pertinent to the appeal.  See Brammer, 3 Vet. App. at 225.  Moreover, even if there had been evidence of a neurological disability of the extremities, the December 2013 examiner noted that there is no medical literature demonstrating an association between nerve damage and dermatophytosis. 

It appears from the record that the Veteran primarily reported symptoms to include pain, numbness and tingling in association with his complaints of neck pain (cervicalgia).  See e.g., Virtual VA CAPRI Records No. 11, p.234.  While the Board recognizes that neurological symptoms can be associated with a cervical spine disorder, a claim of secondary service connection is not warranted inasmuch as the Veteran is not service-connected for a cervical spine disability. 

Although the Veteran has not asserted such, the Board also finds that direct service connection is not warranted because there are no findings attributed to nerve damage in service; no current diagnosis of nerve damage in the hands and feet; and no competent medical opinion linking a current diagnosis to service.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a neurological disorder, claimed as secondary to dermatophytosis must be denied.  See Gilbert, 1 Vet. App. at 55.


					(CONTINUED ON NEXT PAGE)






ORDER

An evaluation in excess of 30 percent for dermatophytosis is denied.

Entitlement to service connection for a neurological disorder manifested by pain, numbness, and tingling of the hands and fingers, including as secondary to dermatophytosis, is denied.

Entitlement to service connection for a cervical spine disorder is denied.  



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


